                     Case 17-34515             Doc 87       Filed 02/20/19 Entered 02/20/19 16:12:27        Desc Main
                                                              Document     Page 1 of 7
1A
 101-7-NFR
 /2009
 /2010
 2ems Inc.
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION

                  In Re:                                              §
                                                                      §
                  HENRY GUICE                                         §     Case No. 17-34515
                                                                      §
                                      Debtor                          §

                                                    NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                      APPLICATIONS FOR COMPENSATION
                                                        AND DEADLINE TO OBJECT (NFR)

                           Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that PETER N.
                  METROU, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and the
                  trustee’s professionals have filed final fee applications, which are summarized in the attached Summary
                  of Trustee's Final Report and Applications for Compensation.

                          The complete Final Report and all applications for compensation are available for inspection at
                  the Office of the Clerk, at the following address:
                                                 219 S. Dearborn Street
                                                 Chicago, IL 60604
                  Any person wishing to object to any fee application that has not already been approved or to the
                  Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
                  copy of the objections upon the trustee, any party whose application is being challenged and the
                  United States Trustee. A hearing on the fee applications and any objection to the Final Report
                  will be held at 10:00 AM on 03/15/2019 in Courtroom ,
                                                 Joliet City Hall
                                                 150 West Jefferson Street, 2nd Floor
                                                 Joliet, Illinois 60432
                  If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
                  dividends pursuant to FRBP 3009 without further order of the Court.

                  Date Mailed: 02/20/2019                                 By: /s/ Peter N. Metrou
                                                                                            Chapter 7 Trustee


                  Peter N. Metrou, Trustee
                  123 W. Washington St.
                  Suite 216
                  Oswego, IL 60543




             UST Form 101-7-NFR (10/1/2010) (Page: 1)
  Case 17-34515       Doc 87     Filed 02/20/19 Entered 02/20/19 16:12:27            Desc Main
                                   Document     Page 2 of 7


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE                                                 )      Chapter 7
                                                      )
HENRY GUICE,                                          )      CASE NO. 17-34515
                                                      )
                                Debtor(s).            )      Hon. Pamela S. Hollis



To:     See Attached Service List

                      TRUSTEE’S CERTIFICATE OF SERVICE FOR
                      NOTICE OF TRUSTEE’S FEE APPLICATION


                                     PROOF OF SERVICE

        I, the undersigned attorney, certify that I served a copy of this Notice and attached Motion
upon the person(s) listed above by mailing the same in a properly addressed envelope, postage
prepaid, and placed in a U.S. depository in Oswego, Illinois on the 20th day of February, 2019,
unless a copy was served electronically which occurs automatically upon the filing of the aforesaid
document with the Bankruptcy Clerk of the Court.

                                                /s/ Peter N. Metrou
                                              Bankruptcy Trustee
Prepared by:
PETER N. METROU
Metrou & Associates, P.C.
123 W. Washington St., Ste. 216
Oswego, Illinois 60543
(630) 551-7171
            Case 17-34515          Doc 87     Filed 02/20/19 Entered 02/20/19 16:12:27    Desc Main
Sent Via First-Class Mail                       Document     Page 3 of 7

Atg Credit Llc
                                            Bank Of America
1700 W Cortland St                                                            Bank of America, N.A.
                                            Nc4-105-03-14
Ste 2                                                                         P O Box 982284
                                            Po Box 26012
Chicago, IL 60622-1131                                                        El Paso, TX 79998-2284
                                            Greensboro, NC 27420-6012


                                            Chase Card
Blitt and Gaines PC                                                           Chase Mortgage
                                            Attn: Correspondence Dept
661 W. Glenn Avenue                                                           Po Box 24696
                                            Po Box 15298
Wheeling, IL 60090-6017                                                       Columbus, OH 43224-0696
                                            Wilmington, DE 19850-5298



Citibank                                    CITIBANK                          Credit One Bank Na
PO Box 6500                                 PO BOX 790034                     Po Box 98873
Sioux Falls, SD 57117-6500                  ST LOUIS MO 63179-0034            Las Vegas, NV 89193-8873



                                                                              Fifth Third Bank
DuPage Medical Group                        Edward Health Ventures
                                                                              Attn: Bankruptch Department
15921 Collections Center Dr.                Dept. 77-3471
                                                                              1830 E Paris Ave Se
Chicago, IL 60693-0001                      Chicago, IL 60678-0001
                                                                              Grand Rapids, MI 49546-8803


                                            FIRST NATIONAL BANK OF OMAHA      First National Bank
Fifth Third Bank
                                            BRUMBAUGH & QUANDAHL, PC LLO      Attn: FNN Legal Dept
PO Box 9013
                                            4885 S. 118TH ST, STE 100         1620 Dodge St Mailstop Code 3290
Addison, Texas 75001-9013
                                            OMAHA, NE 68137-2241              Omaha, NE 68102-1593



Henry Guice                                 Jh Portfolio Debt Equities LLc    JPMorgan Chase Bank, National
13614 Rockefeller Drive                     5757 Phantom Dr Ste 225           Association
Plainfield, IL 60544-1149                   Hazelwood, MO 63042-2429          Bankruptcy Department
                                                                              Mail Code LA4-5555
                                                                              700 Kansas Lane
                                                                              Monroe, LA 71203-4774
JPMorgan Chase Bank, National               Linden Oak Hospital Behavorial
Association                                 Heal                              Merchants Credit
c/o McCalla Raymer Leibert Pierce, LLC      852 West STreet                   223 W Jackson Blvd
Bankruptcy Department                       Naperville, IL 60540-6400         Ste 700
1544 Old Alabama Road                                                         Chicago, IL 60606-6914
Roswell, GA 30076-2102
Michael S. Baim                                                               Nationwide Credit & Collections
                                            Naperville Radiologists
The CKB Firm                                                                  Attn : Bankruptcy
                                            801 S. Washington Street
30 N. LaSalle St., Ste 1520                                                   815 Commerce Dr Ste 270
                                            Naperville, IL 60540-7430
Chicago, IL 60602-3387                                                        Oak Brook, IL 60523-8852


                                            Patricia Guice                    PNC Bank
Patricia Guice                                                                2730 Liberty Ave
                                            5320 W. 159th Street
13614 Rockefeller                                                             Pittsburgh, PA 15222-4747
                                            Suite 501
Plainfield, IL 60544-1149
                                            Oak Forest, IL 60452-3335



Paypal Credit Services
PO Box 960080
Orlando, FL 32896-0080
             Case 17-34515        Doc 87     Filed 02/20/19 Entered 02/20/19 16:12:27          Desc Main
                                               Document     Page 4 of 7

PNC Mortgage                                                                       PYOD, LLC its successors and assigns as
                                           Pncbank                                 assi
Po Box 8703
                                           55th And Holmes                         of MHC Receivables, LLC and FNBM,
Dayton, OH 45401-8703
                                           Clarendon Hills, IL 60514               LLC
                                                                                   Resurgent Capital Services
                                                                                   PO Box 19008
Quantum3 Group LLC as agent for            Wells Fargo Bank, N.A.                  Greenville, SC 29602-9008
                                                                                   Wells Fargo Bank NV NA
JH Portfolio Debt Equities LLC             1000 Blue Gentian Road
                                                                                   P O Box 31557
PO Box 788                                 N9286-01Y
                                                                                   Billings, MT 59107-1557
Kirkland, WA 98083-0788                    Eagan, MN 55121-7700




Sent Via ECF


Xiaoming Wu                                Patrick S Layng                         U.S. Bankruptcy Court
Ledford, Wu & Borges, LLC                  Office of the U.S. Trustee, Region 11   Eastern Division
105 W. Madison                             219 S Dearborn St                       219 S Dearborn
23rd Floor                                 Room 873                                7th Floor
Chicago, IL 60602-4647                     Chicago, IL 60604-2027                  Chicago, IL 60604-1702
         Case 17-34515                 Doc 87           Filed 02/20/19 Entered 02/20/19 16:12:27                                      Desc Main
                                                          Document     Page 5 of 7


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In Re:                                                                §
                                                                            §
      HENRY GUICE                                                           §         Case No. 17-34515
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                     40,000.00
                   and approved disbursements of                                                                      $                       7,937.04
                                                            1
                   leaving a balance on hand of                                                                       $                     32,062.96


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Peter N. Metrou                                    $             4,750.00 $                          0.00 $              4,750.00
       Trustee Expenses: Peter N. Metrou                                $                 40.13 $                         0.00 $                    40.13
       Attorney for Trustee Fees: FactorLaw                             $             7,283.75 $                  7,283.75 $                         0.00
       Accountant for Trustee Expenses:
       FactorLaw                                                        $                 23.93 $                     23.93 $                        0.00
       Other: Kim Wirtz                                                 $               500.00 $                    500.00 $                         0.00
                   Total to be paid for chapter 7 administrative expenses                                             $                       4,790.13
                   Remaining Balance                                                                                  $                     27,272.83




____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
         Case 17-34515            Doc 87   Filed 02/20/19 Entered 02/20/19 16:12:27              Desc Main
                                             Document     Page 6 of 7



               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 6,284.60 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
     1                  FIFTH THIRD BANK        $           6,047.14 $                0.00 $           6,047.14
                        PYOD, LLC ITS
                        SUCCESSORS AND
                        ASSIGNS AS
     2                  ASSIGNEE                $             237.46 $                0.00 $             237.46
                Total to be paid to timely general unsecured creditors                $                6,284.60
                Remaining Balance                                                     $               20,988.23


              Tardily filed claims of general (unsecured) creditors totaling $ 48,134.42 have been allowed and
     will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
     claims have been paid in full. The tardily filed claim dividend is anticipated to be 43.6 percent, plus
     interest (if applicable).

                 Tardily filed general (unsecured) claims are as follows:




UST Form 101-7-NFR (10/1/2010) (Page: 3)
         Case 17-34515            Doc 87   Filed 02/20/19 Entered 02/20/19 16:12:27             Desc Main
                                             Document     Page 7 of 7

                                                  Allowed Amount        Interim Payment to
     Claim No.          Claimant                  of Claim              Date               Proposed Payment
                        BANK OF AMERICA,
     3                  N.A.                    $         16,515.11 $               0.00 $           7,201.14
                        FIRST NATIONAL
     4                  BANK OF OMAHA           $         12,467.66 $               0.00 $           5,436.32
                        QUANTUM3 GROUP
     5                  LLC AS AGENT FOR        $         13,682.97 $               0.00 $           5,966.24
                        QUANTUM3 GROUP
     6                  LLC AS AGENT FOR        $           5,468.68 $              0.00 $           2,384.53
                Total to be paid to tardy general unsecured creditors                $              20,988.23
                Remaining Balance                                                    $                    0.00


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                              Prepared By: /s/ Peter N. Metrou
                                                                            Chapter 7 Trustee


     Peter N. Metrou, Trustee
     123 W. Washington St.
     Suite 216
     Oswego, IL 60543


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
